DISMISS; and Opinion Filed May 6, 2019.




                                                 In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                          No. 05-18-01173-CV

                               VERNON LEE JACKSON, Appellant
                                            V.
                             BUDGET SUITES OF AMERICA, Appellee

                           On Appeal from the County Court at Law No. 2
                                       Dallas County, Texas
                               Trial Court Cause No. CC-18-04872-B

                                 MEMORANDUM OPINION
                       Before Justices Whitehill, Partida-Kipness, and Pedersen, III
                                     Opinion by Justice Pedersen, III
        Appellant Vernon Lee Jackson’s brief in this case is overdue. By postcard dated March

26, 2019, we notified appellant the time for filing his brief had expired. We directed appellant to

file both his brief and an extension motion within ten days. We cautioned appellant that failure to

file his brief and extension motion would result in dismissal of this appeal. To date, appellant has

not filed his brief, an extension motion, or otherwise corresponded with the court regarding the

status of his brief.

        Accordingly, we dismiss the appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).


                                                      /Bill Pedersen, III/
                                                      BILL PEDERSEN, III
181173F.P05                                           JUSTICE
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 VERNON LEE JACKSON, Appellant                      On Appeal from the County Court at Law
                                                    No. 2, Dallas County, Texas
 No. 05-18-01173-CV        V.                       Trial Court Cause No. CC-18-04872-B.
                                                    Opinion delivered by Justice Pedersen, III.
 BUDGET SUITES OF AMERICA,                          Justices Whitehill and Partida-Kipness
 Appellee                                           participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered this 6th day of May, 2019.




                                              –2–